DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 was filed after the mailing date of the Notice of Allowance on 01/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The reference presented within the IDS, dated 04/15/2021, does not affect the previous allowability of the claims.
Claims 1-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record does not specifically disclose a neutron detector comprising one or more neutron detector modules wherein each of the one or more neutron detector modules has a cross-section in 
With regards to claim 11 and 19, the prior art of record does not specifically disclose a neutron detector and method for detecting neutrons comprising one or more neutron modules wherein the one or more neutron detector modules are arranged so that the neutron detector blades at least partially surround a sample volume for receiving a sample from which neutrons are to be detected.
The closest art of record teaches the following:
Caruso et al. (WO 2011/022663) discloses a neutron detection system (Abstract) comprising a plurality of solid state neutron detecting devices 101 embedded in a volume of neutron moderating material 104 wherein each neutron detector blade comprises: a conversion layer [0026]. The reference does not disclose a conversion layer comprising a mixture of a neutron absorbing material and a scintillation material; a light-guide arranged to receive photons emitted from the scintillation material; and a photodetector optically coupled to the light-guide and arranged to detect photons generated as a result of neutron absorption events in the conversion layer; and wherein each of the one or more neutron detector modules has a cross-section in a plane perpendicular to an axis of extent of the neutron detector which comprises at least a part of an annular ring.
Schulte et al. (US 5,659,177) discloses a directional thermal neutron detector (Abstract) and method comprising one or more neutron detector modules (Fig. 2; col. 4; lines 56-61), each neutron detector module comprising a neutron moderating block (Fig. 2; gadolinium foils 26; col. 3; lines 36-39).
Wallace et al. (US 2015/0355346) discloses a neutron detector (Abstract). The detector is composed of a matrix of scintillating particles imbedded in a lithiated glass (Abstract). The neutron detector detects the neutrons by absorbing the neutron in the 6Li isotope (Abstract) and the layered glass matrix is further embedded micron size organic and inorganic scintillating particles [0061][0076]. Additionally, the reference teaches that the light emissions generated by the neutron absorber/scintillating particle matrix are detected by a large volume efficient detector [0065] that detects photons [0076].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/Primary Examiner, Art Unit 2884